ORDER
PER CURIAM.
Consolidated appeal from convictions of robbery in the first degree, § 569.020, RSMo 1994, and armed criminal action, § 571.015.1, RSMo 1994, and from the denial of a Rule 29.15 motion for post-conviction relief.
The convictions and the order denying the Rule 29.15 motion are affirmed, but the case is remanded to the trial court for entry of an order nunc pro tunc to reflect that Mr. *293Green was found to be a prior and persistent offender.
Affirmed. Rules 30.25(b) and 84.16(b).